       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 1 of 8



 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                            FOR THE DISTRICT OF ARIZONA
 7
 8   Stephen Bruni,                                    No. CV-19-08041-PCT-DLR (MHB)
 9                  Petitioner,                        ORDER
10   v.
11   David Shinn, et al.,
12                  Respondents.
13
14
15          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge
16   Michelle H. Burns (Doc. 14) regarding Petitioner’s Amended Petition for Writ of Habeas
17   Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 4). The R&R recommends that the
18   Amended Petition be granted on the merits, that Petitioner’s judgment and conviction be
19   reversed, and that his case be remanded to state court for further proceedings. Respondents
20   filed objections to the R&R on April 30, 2020 (Doc. 15), and Petitioner filed his response
21   on May 11, 2020. (Doc. 16.) The Court heard oral argument on August 4, 2020, and
22   thereafter ordered supplemental briefing. Respondents filed their supplemental brief on
23   September 30, 2020. (Doc. 23.) Petitioner filed his supplemental brief on October 15,
24   2020. (Doc. 24.) For reasons that follow, the Court sustains in part Respondents’
25   objections, dismisses the Amended Petition, and grants a certificate of appealability.
26   I. Background
27          Petitioner was convicted in Coconino County Superior Court of one count of sexual
28   conduct involving a minor and sentenced to life without the possibility of parole for 35
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 2 of 8



 1   years. (Doc 10-1 at 113, 119-123.) The Amended Petition alleges that admission of
 2   Petitioner’s statements during an October 14, 2008 confrontation call with his brother, Jeff,
 3   violated his due process rights.      (Doc. 4 at 6.)      The confrontation call occurred
 4   approximately five weeks after Petitioner’s brother (referred to in the record as “brother,”
 5   “Jeff,” or “Father” because of his relationship to the victim) physically assaulted Petitioner
 6   until he confessed to molesting his brother’s eight-year-old child. The trial court found
 7   that this first confession was involuntary, but that a second confession later elicited from
 8   Petitioner during the confrontation call was voluntary and not tainted by the brother’s
 9   earlier assault. The trial court explained:
10                 [T]hat Defendant’s Brother was not acting as a state agent
                   during the confrontation call, and therefore the Defendant’s
11                 statements cannot be suppressed on the basis that his right to
                   due process of the law was violated.
12
                   ...
13
                   In the present case, almost five (5) weeks elapsed between the
14                 time of the first confession and that of the second. There was
                   no evidence that during that interim time period there was any
15                 further contact between the defendant and his brother. There
                   was no evidence of additional threats that were made by the
16                 brother. The second confrontation was a phone call to
                   defendant, not an in-person confrontation. The Defendant
17                 could have decided not to return his brother’s call, or to simply
                   hang up when questioned by him. The fact that he didn’t and
18                 spoke with his brother at length lends credence to the argument
                   that all of the statements he made on October 14, 2008, were
19                 voluntarily made. Significantly too is that no mention was
                   made by Jeff to the Defendant of the earlier fight; the only
20                 reference to it was by the Defendant. This shows that whatever
                   force was used by Jeff to elicit the first confession had
21                 dissipated over the interim and was not a factor in the second
                   confession. Finally, nothing said by the Defendant during the
22                 first confrontation was used to extract or lead to the second
                   confession.
23
                   ...
24
                   In this case, the initial statements made by the Defendant at the
25                 time of the beating were made as a direct result of the violence
                   inflicted and can in no way be described as “voluntarily” made.
26                 The immediate threat of renewed violence upon the Defendant
                   by Jeff unless he “confessed” created a situation where a false
27                 confession may have been made by the Defendant.
28                 The second “confession” which resulted from the
                   confrontation call occurred almost five (5) weeks after the fight

                                                   -2-
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 3 of 8



 1                or beating. The Defendant was not physically confronted by
                  Jeff. Jeff never threatened the Defendant in any way during the
 2                conversation. Thus the only way the Court could conclude that
                  the Defendant’s statements made on October 14, 2008 were
 3                made involuntarily would be to conclude that the coercion
                  which existed on September 8, 2008 continued on through the
 4                date of the confrontation call. There is simply no evidence that
                  this happened. It is only speculation. Jeff’s tone and language
 5                in no way implied a repeat of what happened on September 8
                  if he did not confess. The evidence also was that the brothers
 6                had not had any contact since September 8. Also, the
                  Defendant had not filed an assault report against Jeff with the
 7                police, or sought the protection of an order of protection. There
                  is simply no evidence of a threat against the Defendant by Jeff
 8                on October 14.
 9                Even if the Court assumed, arguendo, that some veiled threat
                  remained on October 14, Detective Thomas was not aware of
10                the earlier fight between the brothers when he assisted with the
                  call. Although he directed Jeff in the ruse for the call and the
11                type of information to seek, Jeff was not a “police agent” as the
                  term was understood in the Fulminate case. The Court cannot
12                conclude that the confrontation call under these facts
                  represents police action that was “overreaching,” and that
13                should be punished by exclusion of evidence.
14
     (Doc. 10-1 at 109-110 (emphasis modified).)
15
           The Arizona Court of Appeals affirmed Petitioner’s conviction and sentence in a
16
     memorandum decision, which addressed Petitioner’s challenge to the voluntariness of his
17
     October 14, 2008 statements in the confrontation call as follows:
18
                  [A]t the time Father made the phone call he was acting as the
19                State’s agent, and certain constitutional safeguards, as noted
                  above, do apply. Here, following the evidentiary hearing, the
20                trial court determined the credibility of the witnesses on this
                  issue, and concluded in part that (1) at the time the call was set
21                up, Detective Thomas did not know of the prior physical
                  altercation between Father and Appellant, (2) sufficient time
22                had elapsed between that altercation and the phone call so as
                  to dissipate any taint or coercion attendant to the physical
23                confrontation, and (3) that during the phone call, Father’s
                  demeanor was non-intimidating, and was neutral in content and
24                affect.    Accordingly, the court ruled that defendant’s
                  statements were not coerced or otherwise obtained in violation
25                of his constitutional rights, and were therefore admissible.
26                ...
27                Based on this record, we find no abuse of the court’s discretion
                  and no error in admitting Appellant’s statements from the
28                phone call. Father was not acting as a state agent at the time of
                  the earlier physical confrontation, and Detective Thomas did

                                                -3-
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 4 of 8



 1                 not know it had taken place; accordingly, the police were not
                   tarred with whatever coercive conduct occurred at that time.
 2                 See State v. Huerstel, 206 Ariz. 93, 108-09, ¶ 73, 75 P.3d 698,
                   713-14. Further, the trial court’s conclusion that any coercive
 3                 effect from the first incident had dissipated by the time of the
                   phone call was amply supported by the testimony of Detective
 4                 Thomas and Father, and the court was in the best position to
                   determine their credibility versus that of Appellant on this
 5                 point.
 6                 In summary, we find no abuse of discretion in the court’s
                   finding that Appellant’s statements during the confrontation
 7                 call were neither coerced by police conduct nor tainted by the
                   prior assault. Under the totality of the circumstances, the trial
 8                 court did not err in concluding that Appellant’s will was not
                   overborne, and that his statements during the phone call were
 9                 voluntary.
10
     (Doc. 10-2 at 108-109 (emphasis modified).)
11
            The R&R finds that relief is warranted under § 2254(d)(2) because the trial court
12
     failed to adequately engage in factfinding regarding the reasonableness of Petitioner’s
13
     claim that his fear of his brother amounted to coercion which led him to confess. The R&R
14
     notes that when the state court found that the confrontation call was not tainted by the
15
     earlier coerced confession, its discussion “focused on the fact that Petitioner’s brother did
16
     not raise his voice during the confrontation call or make any intimidating statements and
17
     that Petitioner had returned his brother’s call[.]” (Doc. 14 at 9.) According to the R&R:
18
                   The trial court did not engage in any fact-finding regarding
19                 evidence that was presented that Petitioner suffered significant
                   injury as a result of the beating, that Petitioner was aware of
20                 his brother’s extensive criminal history, and that Petitioner
                   testified at the suppression hearing that he was very afraid of
21                 his brother after the beating. In fact, the trial court made no
                   credibility findings with respect to Petitioner’s testimony and
22                 the reasonableness of his fear. The trial court conducted no
                   analysis properly discounting evidence presented by
23                 Petitioner. Given the evidence presented, this Court finds that
                   the state court’s determination that Petitioner’s confrontation
24                 call statements were voluntary was unreasonable.
25
     (Id. at 9-10.) Further, the R&R concludes that this was a close case at trial and the
26
     admission of the Petitioner’s statements to his brother was not harmless error.
27
      II. Discussion
28
            Respondents object that: (1) the R&R does not apply the correct standard of review;


                                                 -4-
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 5 of 8



 1   (2) the R&R incorrectly focuses on the state trial court’s decision, rather than the decision
 2   of the Arizona Court of Appeals; and (3) to the extent the R&R is based on § 2254(d)(1),
 3   relief is inappropriate under that subsection. (Doc. 15.)
 4          Respondents’ latter two objections are overruled. The R&R is not based on §
 5   2254(d)(1).1 And although a court conducting habeas review ordinarily will look to the
 6   last reasoned decision of the state court, when the last reasoned decision by the state court
 7   adopts or substantially incorporates the reasoning from a previous state court decision, a
 8   habeas court may consider both decisions to ascertain the reasoning of the last decision.
 9   See Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007). Here, the Arizona Court
10   of Appeals relied on the trial court’s facts, engaging in no independent factfinding. See
11   State v. Bruni, 1 CA-CR 12-0709, 2013 WL 5493640 (Ariz. Ct. App. Oct. 1, 2013).
12   Accordingly, the R&R appropriately focuses attention on the trial court’s factfinding.
13          Respondents’ first objection is sustained in part. The R&R correctly articulates the
14   applicable standard of review.      Federal habeas relief is available pursuant to the
15   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) when a state court’s
16   adjudication of a claim “resulted in a decision that was based on an unreasonable
17   determination of the facts in light of the evidence presented in the State court proceeding.”
18   § 2254(d)(2). A state court’s factual determinations will not be overturned “unless
19   objectively unreasonable in light of the evidence presented in state-court proceedings.”
20   Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). Even if “[r]easonable minds reviewing
21   the record might disagree” about the credibility findings, “on habeas review that does not
22   suffice to supersede the trial court’s credibility determination.” Rice v. Collins, 546 U.S.
23   333, 341-42 (2006). For a factual determination to be objectively unreasonable, the court
24   must be “convinced that an appellate panel, applying the normal standards of appellate
25   review, could not reasonably conclude that the finding is supported by the record.” Taylor
26   v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004), overruled on other grounds by Murray v.
27   Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014). Respondents argue, however, that the
28          1
             Indeed, Petitioner does not even argue for relief under § 2254(d)(1) in his response
     to Respondents’ objections. (Doc. 16.)

                                                 -5-
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 6 of 8



 1   R&R fails to apply the requisite deferential and objective review and instead reflects a de
 2   novo determination that the state court should have given more weight to the evidence
 3   presented by Petitioner. (Doc. 15 at 5-6.) Respondents also argue that police activity was
 4   not a factor in obtaining the second confession (and therefore no due process violation
 5   occurred) because the detective who orchestrated the confrontation call was unaware of the
 6   brother’s prior assault of Petitioner.2
 7          The Court overrules Respondents’ objection that police activity was not a factor in
 8   obtaining the second confession. As the Arizona Court of Appeals stated, “at the time
 9   Father made the [confrontation] call he was acting as the State’s agent, and certain
10   constitutional safeguards . . . apply.” (Doc. 10-2 at 108.) An agent of the police soliciting
11   information from a suspect under the direction of the police constitutes police activity. See
12   State v. Fulminante, 778 P.2d 602, 609 (Ariz. 1988), aff'd 499 U.S. 279 (1991).
13          Respondents’ objection that the R&R incorrectly applies de novo review misses the
14   mark. The R&R does not find that the trial court failed to give appropriate weight to the
15   evidence presented by Petitioner. The R&R instead concludes that the trial court’s findings
16   were unreasonable because the trial court did not address Petitioner’s evidence at all.
17   Specifically, Petitioner testified that he still felt intimidated and coerced during the October
18   14, 2008 phone call due to the assault that occurred on September 8, 2008. Petitioner
19   explained that he was afraid of and felt threatened by his brother from the time of the
20   September 8, 2008 assault through the time of the confrontation call, he avoided his brother
21   and was afraid when he thought he saw him at his grandmother’s house, and he would say
22   and do anything to prevent his brother from hurting him again. (Doc. 10-1 at 79-80, 84.)
23   The trial court’s ruling, however, said that no such evidence existed, “only speculation.”
24   (Id. at 109.)   The trial court’s order also indicated that it was summarily rejecting
25   Petitioner’s testimony because the court found, incorrectly, that the brother was not a police
26   agent during the confrontation call. (Id. at 110.) A state court’s factual findings can be
27          2
            Coercive police activity is necessary for a confession to be involuntary under the
     Due Process Clause. See Colorado v. Connelly, 479 U.S. 157, 166-67 (1986).
28


                                                  -6-
       Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 7 of 8



 1   unreasonable, notwithstanding the existence of evidence in the record to support those
 2   findings, if the state court failed to consider and weigh relevant and highly probative
 3   contrary evidence presented by a petitioner. See Taylor, 366 F.3d at 1000-09.
 4          Nonetheless, the Court sustains Respondents’ objection to the R&R’s application of
 5   this standard to the facts of this case. Specifically, the Court disagrees with the R&R’s
 6   conclusion that the trial court did not adequately engage is required factfinding. The trial
 7   court was charged with determining whether Petitioner was coerced into confessing during
 8   the confrontation call. The trial court explained that the coercion that existed on September
 9   8, 2008 had dissipated by the time of the confrontation call because (1) almost five weeks
10   had elapsed, (2) there was no evidence of further contact between Petitioner and his brother
11   during this interim period, (3) there was no evidence that the brother made additional
12   threats during this time, (4) the second confrontation occurred remotely over the phone, (5)
13   Petitioner could have chosen not to return the call or to hang up, (6) Petitioner instead
14   spoke with his brother at length, (7) the brother did not mention the earlier assault during
15   the call, and (8) nothing Petitioner said during the first, in-person confrontation was used
16   to extract the second. (Doc. 10-1 at 109-110.) Although the trial court did not explicitly
17   state that it was discrediting Petitioner’s contrary testimony, these findings adequately
18   explain why the trial court did not adopt as fact Petitioner’s testimony that he still felt
19   threatened and intimidated during the confrontation call.
20          Because the trial court engaged in adequate factfinding and its findings were not
21   based on an unreasonable determination of the facts in light of the evidence presented, nor
22   contrary to clearly established federal law,
23          IT IS ORDERED as follows:
24          1. Respondents’ objections (Doc. 15) are SUSTAINED IN PART as explained
25             herein.
26          2. The R&R (Doc.14) is NOT ACCEPTED.
27          3. Petitioner’s Amended Petition (Doc. 4) is DISMISSED with prejudice.
28


                                                    -7-
     Case 3:19-cv-08041-DLR Document 26 Filed 11/20/20 Page 8 of 8



 1       4. A certificate of appealability and leave to proceed in forma pauperis on appeal
 2          are GRANTED because Petitioner has made a substantial showing of the denial
 3          of a constitutional right, and reasonable jurists could find the ruling debatable.
 4          Specifically, reasonable jurists could disagree as to whether the state court
 5          adequately accounted for Petitioner’s testimony when it made its voluntariness
 6          determination.
 7       5. The Clerk shall enter judgment accordingly and terminate this case.
 8       Dated this 19th day of November, 2020.
 9
10
11
12
                                               Douglas L. Rayes
13                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -8-
